Citation Nr: 1643057	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-36 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Entitlement to an increased rating in excess of 20 percent, for status-post partial gastrectomy, peptic ulcer disease.

2.  Entitlement to a total disability evaluation based upon invidual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2016, the Veteran testified at a Video Hearing before the undersigned Veterans Law Judge.  The transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2015, the Board remanded the Veteran's increased rating claim for his peptic ulcer disease in conjunction with a TDIU claim, that the Board determined was part and parcel of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Subsequently, in September 2016, the RO rendered a decision denying the TDIU claim.   

VA is obligated to send the Veteran either a Statement of the Case (SOC) or a Supplemental Statement of the Case (SSOC) on all issues on appeal, including individual unemployability when a decision is rendered.  See VBA Manual M21-1, IV.ii.2.F.4.m.  Therefore, remand is warranted in order to issue an SSOC and afford the Veteran due process. 

In addition, Social Security Administration (SSA) records were obtained in November 2015, after the RO had issued the SOC in November 2013.  The records are relevant to the claim and due process requires AOJ review prior to adjudication of the above matters.  As such, the Board finds that a remand is warranted for the AOJ to evaluate the SSA records in the first instance.  The Board notes that as a remand is already needed for to issue a SOC/SSOC in the TDIU matter a waiver of AOJ will not be sought at this time.

Additionally, updated VA treatment records should be associated with the record on remand.  See Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (finding that because § 3.159(c)(3) expanded the VA's duty to assist to include obtaining VA medical records without consideration of their relevance).

Accordingly, the case is REMANDED for the following actions:

1. Request updated VA records from February 2013 to present.

2. After completion of #1, and review of SSA records, thereafter readjudicate the matters of TDIU and peptic ulcer disease.  If any benefit sought remains denied, then issue an SSOC and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




      (CONTINUED ON THE NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).



